DETAILED ACTION
Remarks
The present application was filed 24 February 2021.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification is objected for the following informalities:
The claim uses various trademarks, e.g., KAFKA, AMAZON, GOOGLE, HIVEMQ, MICROSOFT, AZURE, ORACLE, RABBITMQ and REDIS at pars. [0025], [0027] and [0042] without capitalizing each letter of the mark or otherwise indicating the description of the mark. See M.P.E.P. § 608.01(v).
Drawings
The drawings filed 24 February 2021 are acceptable for examination purposes.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
	As to claim 8, the claim is directed to a “computer-readable storage device.” Under the broadest reasonable interpretation in light of the specification, this device is a transitory signal. For example, a transitory signal can store information readable by a computer and the specification provides no definition of a “computer-readable storage device” or any other description limiting the term to non-transitory embodiments. Transitory signals per se are non-patentable subject matter. See M.P.E.P. § 2106.03(I).
	As to claims 8-11, the claims are dependent on claim 8 but do not cure the deficiencies of that claim. They are accordingly rejected for the same reasons.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The “exposing, by a settlement generator, an application programming interface…” in claim 1;
The “transmitting, from the settlement generator to an orchestrator, the test data file…” in claim 1;
The “transmitting, form the settlement generator to a third-party processor, a binary file…” in claim 1;
The “retrieving, by the settlement generator, one or more pieces of data from a test settlement file…” in claim 1;
The “converting, by the orchestrator, the test data file…” in claim 2;
The “transmitting, by the orchestrator, to a message broker…” in claim 4;
The “scheduling process configured to transmit the binary file…” in claim 5;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

FAILURE TO DISCLOSE SUFFICIENT CORRESPONDING STRUCTURE FOR MEANS PLUS FUNCTION LIMITATIONS

As to claim 1, 2, 4 and 5, the limitations of these claims identified above invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as noted. However, the written description fails to disclose the corresponding structure, material, or acts for performing their entire claimed functions because it provides no algorithms for performing them. Note that for computer-implemented means plus function limitations, the disclosed structure must include an algorithm for performing the function claimed. See MPEP § 2181(II)(B). And the specification provides no algorithms here, it merely repeats the claim language without any explanation as to how the claimed functions are performed. Since the specification lacks sufficient corresponding structure, therefore, the claims reciting these limitations are indefinite.
As to claims 3, 6 and 7, the claims are dependent on claim 1, do not cure the deficiencies of that claim and are accordingly rejected for the same reasons.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

OTHER INDEFINITENESS
As to claim 16, the claim refers to “the” test data set. There is insufficient antecedent basis for this limitation in the claims and it is unclear to which previously recited element, if any, the claim is referring. For the purposes of examination, “the test data set” will be interpreted as -a test data set-.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 11-13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Enhanced Processing in RITS – January 2020; 4. Settlement-Only Batch” (art made of record – hereinafter RITS) in view of Coulson et al. (US 2006/0168513) (art of record – hereinafter Coulson).

NOTE: RITS is a webpage and has no page numbers. Page numbers cited herein refer to the copy of RITS in the file record.

As to claim 1, RITS discloses a method of accessing data from a test settlement file, the method comprising: 
exposing, by a settlement generator, an application programming interface (API) configured to permit alteration of one or more fields of test data in a test data file; (e.g., RTIS, p. 1 Sec. 4: the Batch Administrator [settlement generator] may submit a Settlement-only Batch via a Swift message [test data file] “(for details see RITS/SWIFT Interface User Guide)” [the SWIFT Interface being an API]; p. 1 Sec. 4.1 par. 1: the Settlement-only Batch is sent to the TIRS System Queue for settlement testing; p. 2 Sec. 4.4: fields are contained in each message; pp. 6-7 Sec. 4.5: the following table outlines the content of the messages exchanged [see table, the items of “Business Content” (fields) in a Batch Settlement Request (test data file) are permitted to be altered in the sense that different data can be sent in the message, e.g., a first request may have one transaction reference number and a second request may have a different one])
altering one or more fields of test data exposed by the API; (see immediately above)
generating a test data file in a configurable format based on the one or more fields of test data and alteration; (e.g., RITS, Figure and item 1: the Batch Administrator sends a Batch Settlement Request [test data file] via SWIFT; pp. 6-7 Sec. 4.5: the following table outlines the content of the messages exchanged [see table, the information in the “Business Content” of a Batch Settlement Request are fields, the request is in a configurable format because its fields are alterable as noted above])
transmitting, from the settlement generator to a third-party processor, (e.g., (e.g., RITS, Figure and item 1: the Batch Administrator [settlement generator] sends a Batch Settlement Request [to RITS (third party processor, see figure)]
retrieving, by the settlement generator, one or more pieces of data from a test settlement file, wherein the test settlement file includes processing results of the file received from the third-party processor (e.g., RITS, p. 3 Refs. 2 and 3: RITS [third-party processor] performs technical and business validations on the Batch Settlement Request. RITS sends a Settlement Response [test settlement file] to the Batch Administrator; p. 7 [see “Batch Settlement Response” row, the response advises the Batch Administrator whether the Batch Settlement Request was settled or rejected, meaning data from the response is read]).
RTIS does not explicitly disclose transmitting, from the settlement generator to an orchestrator, the test data file; transmitting, from the settlement generator to a third-party processor, a binary file, wherein the binary file is converted from the test data file; or the binary file received.
However, in an analogous art, Coulson discloses:
transmitting, to an orchestrator, the data file; (e.g., Coulson, Fig. 1 and associated text, par. [0032]: a XML document is serialized into a binary format; par. [0119]: the “Binary XML Writer” [orchestrator] implements the method 100 to produce binary-formatted XML [the XML document (data file) is transmitted to the writer (orchestrator) in the sense that it is received by it])
transmitting, to a third-party processor, a binary file, wherein the binary file is converted from the data file; (e.g., Coulson, claim 16: transmitting the binary XML from a first unit to a second unit, the first unit and second unit selected from a group comprising a processor, a client computer and a server) and 
the binary file (see immediately above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the settlement generator’s transmission of the test data file to a third party processor taught by RITS, such that the data file to transmitted to an orchestrator for conversion to a binary form and the binary version of the data file is transmitted to the third party processor, as taught by Coulson, as Coulson would provide the advantage of a means of reducing the time required to deliver the test data file and settlement file. (See Coulson, par. [0032]).

As to claim 2, RITS/Coulson discloses the method of claim 1 (see rejection of claim 1 above), and further discloses the test data file (See rejection of claim 1 above) but RITS does not explicitly disclose further comprising converting, by the orchestrator, the test data file into the binary file.
However, in an analogous art, Coulson discloses:
converting, by the orchestrator, the data file into the binary file (e.g., Coulson, Fig. 1 and associated text, par. [0032]: a XML document is serialized into a binary format; par. [0119]: the “Binary XML Writer” [orchestrator] implements the method 100 to produce binary-formatted XML).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test data file taught by RITS, such that the data file is converted into the binary file by an orchestrator as taught by Coulson, as Coulson would provide the advantage of a means of reducing the time required to deliver the test data file. (See Coulson, par. [0032]).

As to claim 6, RITS/Coulson discloses the method of claim 1 (see rejection of claim 1 above), and further discloses the test data file (see rejection of claim 1 above) but does not explicitly disclose wherein transmitting the test data file comprises transmitting the test data file in a human-readable configurable file format.  
However, in an analogous art, Coulson discloses:
wherein transmitting the data file comprises transmitting the data file in a human-readable configurable file format  (e.g., Coulson, Fig. 1 and associated text, par. [0032]: a XML [human-readable configurable file format] document is serialized into a binary format; par. [0119]: the “Binary XML Writer” implements the method 100 to produce binary-formatted XML [the original XML document (data file) is transmitted to the writer (orchestrator) in the sense that it is received by it]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test data file taught by RITS, such that the data file is transmitted to an orchestrator in a human readable configurable file format for conversion into the binary file as taught by Coulson, as Coulson would provide the advantage of a means of reducing the time required to deliver the test data file. (See Coulson, par. [0032]).

As to claim 7, RITS/Coulson discloses the method of claim 1 (see rejection of claim 1 above), RITS further discloses:
 wherein altering one or more fields of test data comprises altering: an account number, a type of account, activation status, account activation codes, variables related to account activation code validity, merchant codes, or any combination thereof (e.g., RITS, p. 7 [see figure], the “Business Content” [fields, altered as noted above] of the Batch Settlement request include Batch Activation time [activation status] and Currency code [merchant code]).

As to claim 8, it is a computer-readable storage device claim whose limitations are substantially the same as those of claim 1. Accordingly it is rejected for substantially the same reasons. Further limitations, disclosed by Coulson, include:
a computer-readable storage device having a set of computer-executable instructions stored thereon, execution of which, by one or more processing devices, causes the one or more processing devices to perform (e.g., Coulson, pars. [0037] and [0140] operations of (See rejection of claim 1 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operations of RITS to include a computer-readable storage device having instructions executed by a processor causing the processor to perform the operations, as taught by Coulson, as Coulson would provide the advantage of a means of implementing the operations in software on a computer. (See Coulson, pars. [0037], [0140]).

As to claim 11, it is a storage device claim whose limitations are substantially the same as those of claim 6. Accordingly it is rejected for substantially the same reasons

As to claim 12, it is a system claim whose limitations are substantially the same as those of claim 8. Accordingly it is rejected for substantially the same reasons

As to claim 13, it is a system claim whose limitations are substantially the same as those of claim 2. Accordingly it is rejected for substantially the same reasons

As to claim 18, it is a system claim whose limitations are substantially the same as those of claim 7. Accordingly it is rejected for substantially the same reasons

As to claim 20, it is a system claim whose limitations are substantially the same as those of claim 6. Accordingly it is rejected for substantially the same reasons

Claims 3, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over RITS (“Enhanced Processing in RITS – January 2020; 4. Settlement-Only Batch”) in view of Coulson (US 2006/0168513) in further view of Florimond et al. (US 2017/0293902) (art made of record – hereinafter Florimomond).

As to claim 3, RITS/Coulson discloses the method of claim 2 (see rejection of claim 2 above), and further discloses the test data file (see rejection of claim 1 above, RITS being a third-party processor to process financial transactions) but does not explicitly disclose wherein converting the test data file into the binary file is based on a format utilized by the third-party processor to process financial transactions.  
However, in an analogous art, Florimond discloses:
wherein converting the data file into the binary file is based on a format utilized by the third-party processor to process financial transactions (e.g., Florimod, par. [0025]: system 16 may transform the virtual payment form back into the AMOP format. Thereafter, the system 16 may transmit the AMOP-related data to the AMOP system 18 or the acquiring bank system 20, which, unlike the legacy systems 11, may be capable of understanding and processing the AMOP-related data; par. [0053]: the processing method may depend on the format of the message carrying the AMOP related data 52. For example, the architecture 50 may utilize regular expression for processing binary formats).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the converting of a test data file to binary of RITS/Coulson by incorporating the conversion based on a format utilized by the third party processor to process financial transactions, as taught by Florimond, as Florimond would provide the advantage of a means for the third-party processor to understand the data transmitted to it. (See Florimond, par. [0025]).

As to claim 9, it is a storage device claim whose limitations are substantially the same as those of claim 3. Accordingly it is rejected for substantially the same reasons

As to claim 14, it is a system claim whose limitations are substantially the same as those of claim 3. Accordingly it is rejected for substantially the same reasons

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over RITS (“Enhanced Processing in RITS – January 2020; 4. Settlement-Only Batch”) in view of Coulson (US 2006/0168513) in view of Florimond (US 2017/0293902) in further view of Stark et al. (US 2012/0059882) (art made of record – hereinafter Stark).

As to claim 4, RITS/Coulson/Florimond discloses the method of claim 3 (see rejection of claim 3 above), and further discloses the orchestrator and the binary file (see rejection of claim 1 above) but does not explicitly disclose further comprising transmitting, by the orchestrator to a message broker, the binary file.  
However, in an analogous art, Stark discloses further comprising
transmitting, to a message broker, the file (e.g., Stark, Fig. 3 and associated text, par. [0028]: scheduling module 152 associate with message broker 305 receives the data messages 325 [files] and stores with respect to a message queue 350 [in broker 305, see figure]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the orchestrator and binary file of RITS/Coulson to include transmitting the file to a message broker, as taught by Stark, as Stark would provide the advantages of a means of assuring integrity of a message source and a means of managing distribution of the binary file. (See Stark, par. [0002]).

Claims 5, 10, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over RITS (“Enhanced Processing in RITS – January 2020; 4. Settlement-Only Batch”) in view of Coulson (US 2006/0168513) in view of Stark (US 2012/0059882).

As to claim 5, RITS/Coulson/Florimond discloses the method of claim 1 (see rejection of claim 1), and further discloses the binary file (see rejection of claim 1 above) but does not explicitly disclose further comprising initializing a scheduling process configured to transmit the binary file to the third-party processor.  
However, in analogous art, Stark discloses further comprising
initializing a scheduling process configured to transmit the file to the third-party processor (e.g., Stark, par. [0028]: the scheduling algorithm processes and transmits the data messages 325 to the subscribers 140; par. [0030]: the scheduling algorithm is configured in associated with the system 300). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binary file and third-party processor of RITS/Coulson by initializing a scheduling process configured to transmit the file to the third-party processor, as taught by Stark, as Stark would provide the advantage of a means of scheduling and sending the file. (See Stark, par. [0028]).

As to claim 10, it is a storage device claim whose limitations are substantially the same as those of claim 5. Accordingly it is rejected for substantially the same reasons

As to claim 15, it is a system claim whose limitations are substantially the same as those of claim 4. Accordingly it is rejected for substantially the same reasons.

As to claim 19, it is a system claim whose limitations are substantially the same as those of claim 5. Accordingly it is rejected for substantially the same reasons

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over RITS (“Enhanced Processing in RITS – January 2020; 4. Settlement-Only Batch”) in view of Coulson (US 2006/0168513) in further view of Waelbroeck et al. (US 8,069,106) (art made of record – hereinafter Waelbroeck).

As to claim 16, RITS/Coulson discloses the test settlement generation system of claim 12 (see rejection of claim 12 above), and further discloses the application programming interface (API) exposed by the settlement generator and test data in the test data set(see rejection of claim 12 above) but does not explicitly disclose wherein the application programming interface (API) exposed by the settlement generator is configured to display a user interface (UI), and further wherein the instructions to alter one or more fields of information of test data in the test data set are received via the user interface.
However, in an analogous art, Waelbroeck discloses:
wherein the application programming interface (API) is configured to display a user interface (UI), and further wherein the instructions to alter one or more fields of information of data in the data set are received via the user interface (e.g., Waelbroeck, col. 25 l. 58-61: the system preferably comprises an Application Programming Interface that enables a client GUI to connect to the NetServer 110; Fig. 2 and associated text, col. 6 ll. 55-61: the GUI 20 enables a trader bring up an order entry dialog and automatically populate the fields of the order entry dialog in accordance with his or her pre-configured preferences. The trader will edit these fields as needed [see figure, editing the fields is done via the GUI]; col, 27 ll. 40-41, 55-56, col. 28 ll. 24-30: the NetServer API preferably exposes the following functions: Default Placed amount: The order entry dialog will populate the quantity field by default. Color Changes (Yes, No): The GUI preferably allows users to select this option to highlight any field of an order in the order entry dialog when the order has already been submitted and this field has since been edited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the API and test data of RITS/Coulson such that the API displays a user interface with instructions to alter data fields of the API entered via the user interface, as taught by Waelbroeck, as Waelbroeck would provide the advantage of a means for a user to graphically alter API fields. (See Waelbroeck, Fig. 2 and associated text).

As to claim 17, RITS/Coulson/Waelbroeck discloses the test settlement generation system of claim 16 (see rejection of claim 16 above), but RITS/Coulson does not explicitly disclose wherein the UI is configured to enable importing data, exporting data, formatting data for viewing, and refreshing the data displayed via the user interface.  
However, in analogous art, Waelbroeck discloses:
wherein the UI is configured to enable importing data, exporting data, formatting data for viewing, and refreshing the data displayed via the user interface (e.g., Waelbroeck, Fig. 2 and associated text, col. 6 ll. 55-61: the GUI 20 enables a trader bring up an order entry dialog and automatically populate [import data into] the fields of the order entry dialog in accordance with his or her pre-configured preferences; col. 17 ll. 61-63: a New Order message is preferably submitted [exported] through the GUI; col. 28 ll. 24-30: Color Changes (Yes, No): The GUI preferably allows users to select this option to highlight any field of an order in the order entry dialog [format data for viewing] when the order has already been submitted and this field has since been edited; col. 7 ll. 40-45: a process range is computed and posted on the graphic user interfaces 20 of traders with an update [refresh] every 60 seconds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the API of RITS/Coulson to include a user interface to enable importing data, exporting data, formatting data for viewing, and refreshing the data displayed via the user interface, as taught by Waelbroeck, as Waelbroeck would provide the advantages of a means to pre-populate message information with user preferences, a means to submit messages via the GUI, a means of highlighting selected information to a user and a means of displaying the latest data to a user. (See Waelbroeck, col. 6 ll. 55-61, col. 17 ll. 61-63, col. 28 ll. 24-30 and col. 7 ll. 40-45).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186. The examiner can normally be reached M-F 11AM - 7:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196